Case: 10-40083     Document: 00511266915          Page: 1    Date Filed: 10/19/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 19, 2010
                                     No. 10-40083
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

FRED FLORES, III,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 4:05-CR-96-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Fred Flores, III, federal prisoner # 12212-078,
appeals the district court’s denial of his motion under 18 U.S.C. § 3582(c)(2) for
a sentence reduction based on the recent amendments to the crack cocaine
provisions of the Sentencing Guidelines. The government has filed a motion for
summary affirmance of the district court’s judgment or, in the alternative, for
an extension of time to file a brief on the merits. Flores’s sentencing range was
not determined under the crack cocaine provisions of the Sentencing Guidelines.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-40083   Document: 00511266915 Page: 2        Date Filed: 10/19/2010
                                No. 10-40083

Accordingly, he is not eligible for a reduced sentence. See § 3582(c); U.S.S.G. §
1B1.10(a)(2) & cmt. (n.1(A)). The judgment of the district court is AFFIRMED.
The government’s motion for summary affirmance is GRANTED, and its
alternative motion for an extension of time is DENIED as unnecessary.




                                       2